TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00264-CV


American Bank of Commerce, Appellant

v.

Danny S. Davis, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-03-003789, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


O R D E R

		The portion of the reporter's record to be prepared by Robin Carter is overdue.  This
Court's clerk has sent a late notice to Carter requesting a response and has left telephone messages
requesting a response.  Carter has not responded.  This Court's clerk has been informed by another
reporter who prepared a portion of the record in this case that Carter has not returned her telephone
calls. (1)  Her failure to prepare the record or to communicate with this Court despite numerous
entreaties by different means over the course of several months has left this appeal in limbo.
		Robin Carter is ORDERED to prepare and file the portion of the record in this appeal
for which she is responsible no later than April 7, 2008.  See Tex. R. App. P. 37.3(a)(1).  If the
portion of the record for which Carter is responsible is not filed by April 7, 2008, she may be
required to appear and show cause why she should not be held in contempt of this Court.
		It is ORDERED March 7, 2008.
 
						__________________________________________
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
1.   We also note that Carter has failed to prepare records in at least three other appeals
currently pending in this Court.  Despite this Court's inquiries, orders, and admonishment in those
cases that she could be held in contempt of court for failing to prepare the record when ordered to
do so, she has neither prepared the records, explained that failure, nor responded in any way other
than silence.